Order entered October 28, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01670-CV

                         D&J REAL ESTATE SERVICES, INC.
                  D/B/A RE/MAX PREMIER GROUP, ET AL., Appellants

                                               V.

                           GREG L. PERKINS, ET AL., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00559-2011

                                           ORDER
       We GRANT appellees’ October 24, 2014 motion to file a sur-reply brief. We ORDER

the sur-reply brief tendered to this Court by appellees on October 24, 2014 filed as of that date.

No further briefing will be allowed unless ordered by the Court.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE